352 U.S. 911
77 S. Ct. 149
1 L. Ed. 2d 118
CITIES SERVICE GAS PRODUCING COMPANY, petitioner,v.FEDERAL POWER COMMISSION.
No. 418.
Supreme Court of the United States
November 13, 1956

Messrs. Conrad C. Mount, O. R. Stites and Robert R. McCracken, for petitioner.
Solicitor General Rankin, Assistant Attorney General Doub, Messrs. Melvin Richter, Bernard Cedarbaum and Willard W. Gatchell, for respondent.
Petition for writ of certiorari to the United States Court of Appeals for the Tenth Circuit.


1
Denied.